Citation Nr: 0606766	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-03 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to June 6, 2004 for dorsal lumbar back strain.

2.  Entitlement to a disability evaluation in excess of 20 
percent on and after June 6, 2004 for dorsal lumbar back 
strain.


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This appeal arises before the Board of Veterans Appeals 
(Board) from February 2002 and June 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran failed to appear for a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing) scheduled for September 29, 2005.  
Given the failure of the veteran to attend the Travel Board 
hearing, the appeal was processed as though the request for a 
hearing had been withdrawn.  This was done in accordance with 
applicable law.  See 38 C.F.R. §§ 20.704(d) (2005).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to September 5, 2003, the veteran's service-
connected dorsal lumbar back strain approximated no more than 
slight range of motion, and lumbosacral strain with 
characteristic pain on motion.  It was neither manifested by 
moderate intervertebral disc syndrome (IDS) nor IDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past 12 months.

3.  As of September 5, 2003, the veteran's service-connected 
dorsal lumbar back strain was characterized by severe 
limitation of motion of the lumbar spine and severe 
lumbosacral strain.  It was not manifested by favorable or 
unfavorable ankylosis of the entire spine or entire 
thoracolumbar spine, pronounced IDS with little intermittent 
relief, or, IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent prior to 
September 5, 2003, for dorsal lumbar back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002, 2003); 38 C.F.R. §§ 3.951(b), 4.1-4.10, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

2.  The criteria for a disability evaluation of 40 percent as 
of September 5, 2003, for dorsal lumbar back strain have been 
met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2005).

3.  The criteria for a disability evaluation in excess of 40 
percent for dorsal lumbar back strain have not been met.  
38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records, and lay statements have been associated with 
the record.  The VA satisfied its duty to notify by means of 
VCAA letters dated September 2001, January 2002, and November 
2005, a December 2003 statement of the case (SOC) and a June 
2004 supplemental statement of the case (SSOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the November 2005 VCAA 
letter, the AOJ notified the appellant that it was his 
responsibility to make sure that VA received all requested 
information and that he needed to show that his disability 
has worsened.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  


Analysis

Originally, in a March 1972 rating decision, the RO granted 
the veteran a 10 percent disability rating for his dorsal 
lumbar back strain and it became effective from December 17, 
1971.  Since the 10 percent rating had remained unchanged for 
more than 20 years, it is now protected under the provisions 
of 38 C.F.R. § 3.951(b) (2005).  

In a June 2004 rating decision, the RO increased the 
veteran's service-connected disability from 10 to 20 percent, 
effective June 4, 2004.  The Board is to determine whether 
the disability evaluations prior to, and on or after June 4, 
2004, should be increased to reflect more accurately the 
severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since the date of 
receipt of the veteran's claim in July 2001 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a); see also VAOPGCPREC 3-
2000.  
 
The veteran's lumbosacral strain was rated by the RO under 
Diagnostic Codes 5295 and 5237.  See 38 C.F.R. § 4.71a (2002, 
2005).  The Board has also considered rating it for 
limitation of motion under Diagnostic Code 5292, degenerative 
arthritis under Diagnostic Code 5243, and as IDS under 
Diagnostic Codes 5293 and 5243.  See 38 C.F.R. § 4.71a (2002, 
2005).  

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Before 
September 26, 2003, the Rating Schedule, included criteria 
for rating limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Under that diagnostic code, a 10 
percent rating was warranted for slight limitation of motion, 
a 20 percent rating was warranted for moderate, and a maximum 
40 percent rating for severe limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, 
or, vertebral body fracture with loss of 50 percent or more 
of the height. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the rating criteria for the most 
appropriate diagnostic code or codes.  

Service medical record shows that, in July 1970, the veteran 
reported having sharp pain in both sides of his neck and at 
the lumbar area of his spine as a result of pulling bomb fins 
at work. 

In June 1971, the veteran reported that while lifting bomb 
cradles three months earlier he pulled his back without much 
pain, but did have a sense of muscular pulling.  The veteran 
told the examiner the pain wore off, but again came back in 
June 1971.  The veteran was prescribed muscle relaxants and 
placed on quarters.  The veteran reported that the pain was 
on the left side and that he sensed tightness and pulling.  
He further maintained that the pain tended to migrate up to 
his neck, rather than down his buttocks or legs.  On one 
occasion, the veteran thought that the pain ran down his left 
arm.  During the veteran's physical examination, the examiner 
found sensation normally appreciated, straight-leg raising 
was not positive at all, on standing the veteran had full 
flexibility of his spine in all directions and he had minimal 
spasm on the left to palpation in the paraspinous region.  
The veteran indicated he had discomfort around T12 and L1-L2.  
X-rays of the thoracic and cervical spine revealed no 
significant findings.  The veteran was hospitalized for his 
back condition from July 8, 1971 to August 13, 1971.

During an August 1971, physical examination the veteran stood 
erect with a flat lumbosacral spine.  Straight-leg raising 
was markedly positive on the left side and mildly positive on 
the right.  There was pain in the low back on hypoextension.  
Reflexes were brisk and equal.  There was no hypesthesia to 
pin prick or light touch and no motor weakness was apparent.  
X-rays of the lumbosacral spine were largely non-remarkable, 
with no disk space narrowing.  There was a negative serology 
on spinal fluid.  The veteran was admitted, evaluated, and 
treated preemptively with a program of bedrest in the 
Williams' position, followed by Williams' flexion exercises 
and dithermy to the low back.  The veteran failed to 
adequately improve on the program and his repeated 
neurological examinations remained negative.  A neurologist 
opined that the veteran had pain with no objective evidence 
of a neurological disease.  A myelography was performed and 
was negative.  The veteran was placed on temporary profile 
until December 1971.  The veteran was restricted from 
participating in heavy lifting, bending, running, pulling, 
pushing or prolonged standing.

In September 1971, the veteran was diagnosed with chronic 
back pain.

In November 1971, the veteran had a follow-up examination, 
where he reported having vague dull lower back pain.  Later 
the veteran complained of pain to his upper lumbar and lower 
thoracic region.  The examiner found normal range of motion, 
gait, and reflexes that were brisk and equal.  There was no 
hypesthesia or motor weakness.  The impression by the 
examiner was that the veteran had back pain but there were no 
objective findings.

A February 1972, VA examination revealed the veteran had 
contrast material scattered over the lumbar spine, which 
indicated previous myelography.  The bony alignment was 
unremarkable.  The interspaces were maintained and the 
sacroiliac joints were within normal limits. 

On the occasion of a March 1972 VA examination, the veteran 
complained of having a back ache most of the time.  There was 
no radiation or unusual gait.  The veteran did not have 
spasms or tenderness.  The veteran was diagnosed with 
residuals of dorsal lumbar back strain.

In a July 2001 VA medical report, the veteran complained of 
low back ache that was characterized as a 9 on a pain scale 
of 1 to 10.  The veteran reported that the back pain was off 
and on with muscle spasm.  The veteran had spasm in the 
paraspinal muscles of the lumbar spine and had a positive 
straight-leg raising test.

During a December 2001 VA examination, the veteran complained 
that he had pain at his lumbar and that the pain stayed local 
and did not radiate.  The veteran claimed the pain ranged 
from an 8 to 10 on the pain scale.  He claimed that at times 
he could not get out of bed because the pain was so bad.  The 
veteran reported that when he lifted anything greater than 25 
pounds he was in pain.  The veteran did not use a back brace, 
crutches, corrective shoes, or inserts in his footwear.  Upon 
examination, the veteran had forward flexion to 80 degrees, 
extension to 25 degrees, right and left lateral flexion to 35 
degrees, and right and left rotation to 45 degrees.  There 
was no palpable tenderness.  The veteran was able to go from 
heel strike to foot flat and toe off with no difficulty.  The 
examiner's impression was that the veteran had a strain that 
was muscular in nature.  The veteran had excellent range of 
motion and there was no loss to motor strength.   

During an October 2003 VA primary care visit, the examiner 
found disc desiccation at the lower three lumbar disc spaces 
without disc space narrowing.  At L3-L4, there was a 
prominent broad left paracentral disc herniation with 
significant left-sided thecal sac impingement and a prominent 
left lateral L3-L4 intraforaminal herniated component.  At 
L4-L5, there was a moderate broad herniation more to the left 
of midline, extending into the left L4-L5 neural foramen.  At 
L5-S1, there was moderate central disc herniation without 
significant thecal sac impingement.  At L2-L3, there was 
moderate left lateral intraforaminal disc herniation.  The 
L1-L2 disc was normal and there was moderate central T12-L1 
disc herniation impinging the thecal sac, but the examiner 
noted it was likely without stenosis.  Furthermore, the 
veteran was found to have a slight myofascial spasm of the 
lower back.  A straight-leg raising test was performed, which 
was weakly positive on the right side and strongly positive 
on the left side.  Flexion at the lumbar spine was reduced to 
70 percent.  Lateral flexion was within normal limits.

In a February 2004 statement, a private chiropractor reported 
that he had treated the veteran for several years for acute 
low back.  The veteran had severely restricted range of 
motion throughout all planes of the lower lumbar spine and 
paravertebral muscle spasms.  The veteran was treated with 
physical therapy consisting of heat, interferential current 
and spinal manipulation.  After the problem worsened, the 
private chiropractor sent the veteran for a magnetic 
resonance imaging (MRI) test in September 2003.  The 
veteran's MRI was performed by Tropical MRI of the Treasure 
Coast in Fort Pierce, Florida, and revealed that there was 
disc desiccation at the lower three lumbar disc spaces 
without significant space narrowing.  At L3-L4, there was 
prominent broad left paracentral disc herniation, with 
significant left sided thecal sac impingement and prominent 
left far lateral L3-L4 intraforaminal herniated component.  
At L4-L5, there was moderate broad herniation to the left of 
the midline extending into the left L4-L5 neural foramen.  At 
L5-S1, there was moderate central disc herniation without 
significant thecal sac impingement.  At L2-L3, there was 
moderate left far lateral intraforaminal disc herniation.  
The L1-L2 disc was normal.  At T12-L1 disc herniation 
impinged the thecal sac, but the physician noted it was 
likely without stenosis.  The chiropractor added that the 
veteran is at the stage where he cannot lift or stand for 
very long, requiring weekly treatments so he can function.

During a June 2004 VA examination, the veteran reported that 
his back pain had been constant over a three-year period.  
The veteran maintained that his back pain was dull most of 
the time but sometimes it was sharp.  The veteran described 
the pain as located in the left lower lumbar and lower 
extremity.  The veteran did wear a back brace; however, he 
did not have the back brace with him when examined.  The 
examination revealed the veteran had a normal lumbar spine 
curvature.  There was no paraspinal muscle spasm.  The 
veteran verbalized tenderness on palpation of the mid sacral 
area and left sacroiliac joint.  Forward flexion was to 60 
degrees.  There was no additional decrease in range of motion 
due to pain, weakness, fatigue, or lack of endurance.  
Backward extension was to 30 degrees, lateral flexion was to 
10 degrees bilaterally, and lateral rotation was to 20 
degrees bilaterally.  The veteran could not walk on his toes, 
but could walk on his heels.  The veteran could barely squat.  
Straight-leg raising caused pain on the left at 45 degrees 
and on the right at 60 degrees.  An MRI revealed L4-L5 disc 
herniation, L3-L4 intra-foraminal herniated, L4-L5 broad 
herniation, and herniation at L5-S1.  The veteran was 
diagnosed with herniated lumbar discs.  The Board notes that 
the VA examination did not include an MRI of the veteran's 
spine; however, when the examiner wrote in his report he used 
the results of the veteran's private MRI taken on September 
5, 2003.

The Board finds that, prior to September 5, 2003, the 
veteran's low back disability more nearly approximated slight 
range of motion and lumbosacral strain with characteristic 
pain on motion, warranting no more than a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(2002).  The preponderance of the evidence was against a 
higher 20 percent rating because total range of motion was 
shown to be nearly full, there was no evidence of IDS or 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion at the December 2001 VA examination.

The Board finds that, when resolving the doubt in the 
veteran's favor, as of September 5, 2003, the veteran's low 
back disability more nearly approximates severe limitation of 
motion of the lumbar spine due to the marked reduction in his 
range of motion and severe lumbosacral strain with marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing of 
joint space, and analgic gait, and warrants a maximum 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence supports a rating of 40 
percent for the veteran's back disability as of September 5, 
2003.  Based on the above evidence, with consideration of 
DeLuca and the veteran's symptomatology in total, the Board 
finds that his back disability is manifested by no more than 
severe limitation of motion of the lumbar spine and severe 
lumbosacral strain with marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, narrowing of joint space, and with 
abnormal mobility on forced motion under the former 
Diagnostic Code 5295.  

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  At the June 2004 
VA examination, the veteran reported having one flare-up last 
summer lasting for three days, during which time he could not 
get out of bed and went to the emergency room.  The veteran 
has also not shown pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc.  No muscle 
spasm was noted by the June 2004 VA examiner.  During the 
June 2004 VA examination, the veteran maintained that he had 
not done any manual labor in his air conditioning business 
since July 2003.  He also reported going to the chiropractor 
every two weeks.  However, there is no evidence of prescribed 
bed rest by a physician in the summer of 2003, or any 
incapacitating episode having a total duration of at least 
six weeks during the past 12 months.  Thus, a 60 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295 or the revised Diagnostic Codes 5237, 5242 and 
5243 for awarding an evaluation in excess of 40 percent.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A 10 percent rating for dorsal lumbar back strain prior to 
September 5, 2003, is denied.

A disability rating of 40 percent for dorsal lumbar back 
strain as of 
September 5, 2003, is granted, subject to the laws and 
regulations governing monetary benefits.

A disability rating in excess of 40 percent is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


